DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sataru (JP 2016154501), and in view of Yosuki (JP 2018127208 A).
In regards to claim 6, Sataru discloses a work vehicle (10,100) comprising: 
	a rollover protection structure (25,26, paragraph 0024 Fig.1 or 225,226 paragraph 0072, Fig.2) (ROPS) disposed around a driver's seat (21); and 
	a receiver (51, paragraph 0029 Fig.1,2 or 221 Fig.8 paragraph 0071-0072) supported at an upper portion of the ROPS (25,26 or 225,226) to receive positional information from a satellite (paragraph 0029,0072 and 0101); 
	Sataru fails to disclose wherein a harness for the receiver is routed along an outer peripheral surface of the ROPS; and a cover is provided to cover the harness. 

	It therefore would have been obvious to a person of ordinary skill in the art by the effective filing date to combine Sataru with the teachings of Yosuke in order for a harness for the receiver to be properly arranged at an above position maintaining visibility of the operator sitting on the driver's seat while protecting the receiver and harness from damage as Yosuke teaches, paragraph 0070. 
In regards to claim 7, Sataru and Yosuke in combination teach the harness is routed along an inner side portion in the outer peripheral surface of the ROPS, the inner side portion being directed to an inner side of a vehicle body (see Yosuke fig 10-11, paragraph 0066); and the cover is configured to cover the harness from a front and below (cover 250, paragraph 0071, fig.10&11). 
In regards to claim 8, Sataru and Yosuke in combination teach, wherein the ROPS (25,26 or 225,226) is laterally outside relative to the driver's seat, the ROPS including a pair of right and left struts  extending in a vertical direction(26 Fig.1,or 226, Fig.8), and a beam at an upper side relative to the driver's seat and extending in a right-left direction of the vehicle body (225, See fig.8)(paragraph 0024, driver's seat is provided at the rear of the steering wheel, and at the rear of the vehicle body 11, a frame is erected from the side of the traveling vehicle body 11, and on the frame a rear view arch shaped lop (safety frame) 26 is mounted, see fig.1-2, and Fig.8, paragraph 0072 ); the receiver is supported at the beam (paragraph 0029, 0071,0072); the harness is routed between or across the beam and the struts, Yosuke teaches that the harness 80, is routed along the beam 100 that extends in the right-left direction of the vehicle see fig. 8 and 10); and the cover (250) extends between or across the beam and the struts(Fig.11). 
In regards to claim 9, Sataru and Yosuke in combination teach, the cover has a cross sectional shape which is opened rearwards (see fig.12, Yosuke cover 250 can be opened open to the rearward).
In regards to claim 10, Sataru and Yosuke in combination teach, wherein the harness (Yosuke, 80) is fixed to the cover by a fixing tool (paragraph 0071).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 provides a list of prior art that teaches rollover protection having a receiver for positional information of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





	/C.A.M./               Examiner, Art Unit 3616                                                                                                                                                                                         


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616